UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6421


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARION SHAWN ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:11-cr-00231-LMB-1)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Shawn Anderson, Appellant Pro Se. Karen Ledbetter Taylor,
Assistant United States Attorney, Elizabeth Nash Eriksen, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marion Shawn Anderson appeals the district court’s orders

denying his motion to seal and his motion for reconsideration.         We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Anderson, No. 1:11-cr-00231-LMB-1 (E.D.

Va. Feb. 20, 2015; Mar. 16, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                    2